103 N.W.2d 136 (1960)
170 Neb. 376
STATE of Nebraska ex rel. Clarence S. BECK, Attorney General, Plaintiff,
v.
Philip B. LUSH et al., Defendants.
No. 34257.
Supreme Court of Nebraska.
May 6, 1960.
Clarence S. Beck, Atty. Gen., John S. Samson, Omaha, Robert A. Nelson, Lincoln, for plaintiff.
Chauncey E. Barney, Crosby, Pansing & Guenzel, Lincoln, for defendants.
*137 Heard before MESSMORE, YEAGER, CHAPPELL, WENKE, and BOSLAUGH, JJ.
YEAGER, Justice.
This is an original action which was instituted by the State of Nebraska on relation of Clarence S. Beck, Attorney General, plaintiff, against Philip B. Lush; Gail A. Clinkenbeard; Grand Lodge Brotherhood of Railroad Trainmen; Subordinate Lodge No. 853, Falls City, Nebraska; Subordinate Lodge No. 400, Fairbury, Nebraska; Subordinate Lodge No. 190, Chadron, Nebraska; Subordinate Lodge No. 170, Lincoln, Nebraska; Subordinate Lodge No. 134, Grand Island, Nebraska; R. J. Groves; F. A. Arnold; W. G. Griffin; D. G. Klein; and W. Stull, defendants. The defendant Lush is a lawyer who was, until January 1, 1956, the legal regional representative of the defendant Grand Lodge Brotherhood of Railroad Trainmen in Minneapolis, Minnesota, which organization is located in Cleveland, Ohio, with subordinate organizations or lodges in the State of Nebraska and elsewhere; the defendant Clinkenbeard is a regional investigator of the Grand Lodge; the named defendant subordinate lodges are representatives of the Grand Lodge; and the remaining named defendants are the representatives of the designated subordinate lodges. Other defendants were named in the proceedings as originally instituted but they have not been brought before the court by legal process and there has been no general appearance by them in the action.
The action was instituted on May 10, 1957, by the filing of an information, an affidavit, and a motion for a citation of the defendants for contempt of court. These were filed on behalf of the plaintiff by Clarence S. Beck, Attorney General, as relator. Hereinafter the State of Nebraska will be referred to as plaintiff.
The basis of the action will not be set out in great detail. Only sufficient of it will be related herein to adequately present an understanding of what is presented at this time. The action at its inception was twofold. First, it was charged in the presentation that the defendant Lush as an attorney at law and regional representative of the Grand Lodge Brotherhood of Railroad Trainmmen, Clinkenbeard as representative of the Grand Lodge, the five defendant subordinate lodges through their representatives who were the other named defendants, and these five defendants had engaged in the practice of soliciting in the State of Nebraska of persons having claims against railroads to allow themselves to be represented in actions to recover on the claims against the railroads by attorneys and agents of the choice of the defendants, contrary to law and to the established ethics of the legal profession. On this account it was charged that the defendants were in contempt of court.
In the second phase it was substantially charged that the defendants were and would continue to be engaged in the unlawful and unethical practices which were the basis for the charge of contempt. On this account the plaintiff sought injunctive process to prevent and prohibit these practices.
In the action issues were joined and other proceedings had which do not require description herein. After these proceedings were had and in April 1960, the plaintiff by its attorney and the defendants by their attorneys entered into a stipulation for the rendition and entry of what is termed a consent decree which if rendered and entered will fully dispose of the issues presented which have been briefly described herein. The proposed decree was presented with the stipulation, and consent thereto is recited therein.
Under the law of this jurisdiction a judgment or decree rendered by consent is valid if requirements establishing its validity have been met. This subject was discussed at length in McArthur v. Thompson, 140 Neb. 408, 299 N.W. 519, 524, 139 A.L.R. 413. In the opinion the following *138 was quoted with approval from 19 Am.Jur., Equity, s. 407, p. 280: "`Decrees are frequently entered on consent of the parties; and where this practice has been followed, the fact should be recited in the decree. Having been entered, such a decree is binding on the consenting parties; it cannot be reviewed except on a showing that consent was obtained by fraud or that the decree was based on mutual error. A consent decree is as much a final decree and as conclusive upon the parties as is a decree which has been rendered after a hearing on the merits.'" See, also, Clark v. Charles, 55 Neb. 202, 75 N.W. 563; 49 C.J.S. Judgments § 178, p. 314.
Examination of the issues presented by the pleadings and an application thereto of the law and of the Canons of Professional Ethics discloses that the proposed decree contains the essential requirements to the validity of a consent decree. Among other requirements, not necessary to set out here, the acts which are the subject of the proposed decree are, under law and the Canons of Professional Ethics, subject to the injunctive processes no matter by whom committed.
The following from the proposed consent decree contains the disposition of the issues which were before the court for consideration before the presentation of the stipulation and the proposed decree:
"It Is Therefore Ordered, Adjudged and Decreed:
"(1) That motion for citation for contempt be and the same is hereby dismissed as to each defendant.
"(2) That in the procurement of a case within the State of Nebraska the defendants, Grand Lodge Brotherhood of Railroad Trainmen, Subordinate Lodge No. 134, Grand Island, Nebraska; Subordinate Lodge No. 170, Lincoln, Nebraska; Subordinate Lodge No. 190, Chadron, Nebraska; Subordinate Lodge No. 400, Fairbury, Nebraska; Subordinate Lodge No. 853, Falls City, Nebraska, Gail A. Clinkenbeard, R. J. Groves, F. A. Arnold, W. G. Griffin, D. G. Klein and W. Stull and all persons acting by, through and under them or either of them are hereby jointly and severally permanently enjoined and restrained from:
"a. Telling any person or his representatives that said person has a cause of action, the amount he is entitled to recover, where suit should be filed, or doing any other act or thing which constitutes the practice of law within the State of Nebraska;
"b. Negotiating or attempting to negotiate contracts of employment for legal services on behalf of any lawyer or lawyers;
"c. Accepting pay or any gratuity or benefit whatsoever, directly or indirectly, from any lawyer, person or organization for services in obtaining contracts of employment for legal services;
"d. Loaning or advancing or promising to loan or advance money to any person or his representative pending trial or settlement of his claim or suit either personally or for or on behalf of any other person;
"e. Displaying, exhibiting, or showing copies or photographs of checks, releases, newspaper accounts or other data concerning settlement made on behalf of other claimants for the purpose of inducing any person, or his representatives, or which may tend to induce said person, to enter into contracts for the legal services of any lawyer;
"f. In any way or any manner in concert with any resident or nonresident lawyer conspire to violate the laws of Nebraska or the Canons of Legal Ethics imposed by the Courts on *139 lawyers licensed to practice law in the State of Nebraska.
"g. In any way or in any manner violate or aid or abet the violation of the provisions of Paragraph (2) of this decree.
"(3) That in the procurement of a case within the State of Nebraska the defendant, Philip B. Lush as an individual and as a lawyer admitted to the practice of law within the State of Minnesota, and all persons acting by, through or under him, in any way or in any manner, either personally or by or through an agent, servant, employee, partner, or associate is hereby jointly and severally enjoined and restrained from:
"a. Improperly and illegally soliciting employment as a lawyer in the State of Nebraska;
"b. Paying any person, either directly or indirectly, for services rendered in obtaining or soliciting such contracts of employment within the State of Nebraska, or accepting any such employment or any benefit derived from any such solicitation;
"c. Promising to loan or advance, or loaning or advancing, money to any person or persons at any time for the purpose of inducing said person or persons to employ said defendant, either jointly or severally;
"d. Making unsolicited calls on any person for the purpose of soliciting contracts of employment;
"e. Violating the laws of Nebraska concerning the practice of law within the State of Nebraska or Canons of Legal Ethics imposed by the Supreme Court of Nebraska, required of and observed by resident lawyers licensed in the State of Nebraska;
"f. In any way or in any manner violate or aid and abet the violation of the provisions of Paragraph (2) of this decree."
It becomes apparent from an examination of the pleadings, the stipulation, and the proposed decree that if the decree is entered that all of the purposes of the action will have been accomplished except that portion relating to the matter of contempt on or before May 10, 1957.
This abandonment by the plaintiff of the effort to hold the defendants for alleged acts committed before May 10, 1957, in view of the injunctive provisions of the decree, if rendered, and the effect thereof, it is thought, should not militate against the rendition of the decree on the basis of the stipulation.
Section 25-1072, R.R.S.1943, provides in part: "An injunction granted by a judge may be enforced as the act of the court. Disobedience of an injunction may be punished as a contempt by the court, or by any judge who might have granted it in vacation."
In interpretation and application of this statutory provision this court has said: "The first point raised is that, as she was not made a party to the injunction proceedings, she is not bound by the orders therein. We cannot sustain her in this, as it has too frequently been held that one who has knowledge of an injunction and is in privity with the party enjoined is bound thereby." Wilcox v. Ashford, 131 Neb. 338, 268 N.W. 81, 82.
It is therefore the opinion of this court that the proposed decree presented with the stipulation of the parties should be and it is hereby approved and it shall be considered as rendered and entered by this court on being signed by one of the members of the court.
Consent decree approved.

APPENDIX

STIPULATION
WHEREAS, this action was commenced on the 10th day of May, 1957, as an original *140 action in the Supreme Court of Nebraska and the plaintiff, Clarence S. Beck, as the duly elected, qualified and acting Attorney General for the State of Nebraska, has filed pleadings herein including motions for citation for contempt and petition invoking injunctive relief against the defendants herein, and
WHEREAS, the defendant, Grand Lodge Brotherhood of Railroad Trainmen, is a national fraternal and labor organization with its headquarters located at Cleveland, Ohio, conducting its business functions and operations through subordinate lodges located in the various states of the Union, including the State of Nebraska, and the defendants Subordinate Lodges No. 134, Grand Island, Nebraska; Subordinate Lodge No. 170, Lincoln, Nebraska; Subordinate Lodge No. 190, Chadron, Nebraska; Subordinate Lodge No. 400, Fairbury, Nebraska; and Subordinate Lodge No. 853, Falls City, Nebraska, are all subordinate lodges of the said Grand Lodge Brotherhood of Railroad Trainmen, acting in the matters concerned in this action under the Legal Aid Plan and Department of said Brotherhood and said defendants have filed pleadings, motions, applications and resistances herein, and
WHEREAS, the defendant, Philip B. Lush, is an individual and resident of and a lawyer admitted to the practice of law in the State of Minnesota, who up to January 1, 1956, was a member of Davis, Rerat, Yeager and Lush, a law firm, and was as an individual a regional counsel of said Brotherhood under said Legal Aid Plan, and who, after January 1, 1956, was and now is a member of the law firm of Davis and Lush of Minneapolis, Minnesota, and as an individual and regional counsel of said Brotherhood under said plan and is not now and never has been admitted by the Supreme Court of Nebraska to practice law in any of the Courts of the State of Nebraska and has filed pleadings, motions, applications and resistances herein, and
WHEREAS, defendant W. Stull is Secretary of Subordinante Lodge No. 134, Grand Island, Nebraska; that the defendant D. G. Klein is Secretary of Subordinate Lodge No. 170, Lincoln, Nebraska; and the defendant R. J. Groves is Secretary of Subordinate Lodge No. 190, Chadron, Nebraska; that the defendant F. A. Arnold is Local Chairman and Legislative Representative of Subordinate Lodge No. 400, Fairbury, Nebraska; and that the defendant W. G. Griffin is Vice Chairman of Subordinate Lodge No. 853, Falls City, Nebraska; that said defendants are all residents of the State of Nebraska and have never been licensed by the Supreme Court of Nebraska to engage in the practice of law in the State of Nebraska and as members and officers of the various lodges of the Brotherhood of Railroad Trainmen and acting under the Legal Aid Plan and Department of said Brotherhood have filed pleadings, motions, applications and resistances herein, and
WHEREAS, the defendant Gail A. Clinkenbeard is and at all times mentioned herein was an individual and a member and regional investigator of the Brotherhood of Railroad Trainmen and a resident of the State of Iowa; that Gail A. Clinkenbeard was not and never has been admitted to practice law in the State of Nebraska or elsewhere and said defendant has filed pleadings, motions, applications and resistances herein, and
WHEREAS, this matter has been by appropriate orders set for hearing before the duly appointed, qualified and acting referee of the Supreme Court, to-wit: Wilber S. Aten, and
WHEREAS, trial herein has commenced and certain evidence has been received by the Court, and
WHEREAS, the defendants represent that the practices set out in the findings of the consent decree submitted herewith have been discontinued and that they are complying with the laws of the State of Nebraska and the rules of ethics required of and observed by lawyers licensed to practice in the State of Nebraska, and
*141 WHEREAS, the said defendants, Grand Lodge Brotherhood of Railroad Trainmen, Philip B. Lush, Subordinate Lodge 134, Subordinate Lodge 170, Subordinate Lodge 190, Subordinate Lodge 400, Subordinate Lodge 853, W. Stull individually and as secretary of Subordinate Lodge 134, D. G. Klein individually and as secretary of Subordinate Lodge 170, R. J. Groves, individually and as secretary of Subordinate Lodge 190, F. A. Arnold as local chairman individually and as local chairman and legislative representative of Subordinate Lodge 400, W. G. Griffin, individually and as Vice Chairman of Subordinate Lodge 853 and Gail A. Clinkenbeard individually and as regional investigator for the Grand Lodge Brotherhood of Railroad Trainmen, desire to comply in all respects with the laws of the State of Nebraska in the matter of the conduct of any business they have in said state, and
WHEREAS, the parties hereto have agreed, subject to the approval of the Court, upon a consent decree.
NOW, THEREFORE, it is stipulated and agreed between the parties hereto, as follows, to-wit:
(1) That no further evidence shall be taken in said cause and no findings of fact made by the Court as to these stipulating defendants other than those appearing in the consent decree.
(2) That the motion for citation for contempt filed herein should be dismissed as to all defendants.
(3) That the consent decree submitted herewith to the Court is hereby approved by the parties hereto and the specific provisions of said decree are by this reference made a part of this stipulation.
(4) This stipulation is contingent upon the approval of the consent decree by the Court and if such decree is not approved the parties shall be restored to the status quo prior to the making of this stipulation.
Dated this 8th day of April, 1960.
     The State of Nebraska
     By C. S. Beck, Attorney General
     By Robert A. Nelson (signed)
        Robert A. Nelson
        Special Assistant Attorney General
     By John S. Samson (signed)
        John S. Samson
        Special Assistant Attorney General
Gail A. Clinkenbeard; Grand Lodge Brotherhood of Railroad Trainmen; Subordinate Lodge 853 at Falls City, Nebraska; Subordinate Lodge 400 at Fairbury, Nebraska; Subordinate Lodge 190 at Chadron, Nebraska; Subordinate Lodge 170 at Lincoln, Nebraska; Subordinate Lodge 134 at Grand Island, Nebraska; R. J. Groves; F. A. Arnold; W. G. Griffin; D. G. Klein; and W. Stull
By Crosby, Pansing, Guenzel & Binning, Their Attorneys
  By Robert B. Crosby (signed)
     Robert B. Crosby
     One of said Attorneys
  Philip B. Lush
  By Chauncey E. Barney (signed)
     Chauncey E. Barney, His Attorney

RECOMMENDATION AND FINDING OF REFEREE
Now on this 8th day of April, 1960, this matter came on to be heard before the Referee, the plaintiff appearing by its attorneys, John S. Samson and Robert A. Nelson, Special Attorneys General, the defendants Gail A. Clinkenbeard; Grand Lodge Brotherhood of Railroad Trainmen; Subordinate Lodge 853 at Falls City, Nebraska; Subordinate Lodge 400 at Fairbury, Nebraska; Subordinate Lodge 190 at Chadron, Nebraska; Subordinate Lodge 170 at Lincoln, Nebraska; Subordinate Lodge 134 at Grand Island, Nebraska; R. J. Groves; F. A. Arnold; W. G. Griffin; D. G. Klein; and W. Stull by their attorneys, Crosby, Pansing, Guenzel & Binning, and the defendant Philip B. Lush appearing by his attorney, Chauncey E. Barney, *142 on a stipulation and consent decree filed by the parties hereto, the referee being fully advised in the premises hereby enters the following findings and respectfully submits the following findings and recommendations to the Nebraska Supreme Court:
(1) That the parties hereto have entered into a written stipulation and have submitted a form of decree agreeable to all the parties hereto, said stipulation and consent decree being on file with the Court in this matter.
(2) That the parties hereto have represented to the Referee that the aforesaid stipulation and consent decree are consistent with facts agreed by them to be true and correct and that the consent decree conforms to the laws of the State of Nebraska and the rules of the Court.
(3) That the aforesaid stipulation and consent decree resolve all matters before the Referee in this matter in a manner satisfactory to the Referee.
(4) That the aforesaid stipulation and consent decree are filed and submitted by all parties hereto in good faith.
IT IS THEREFORE recommended to the Supreme Court of the State of Nebraska in this matter:
(1) That the aforesaid stipulation filed herein should be approved.
(2) That the aforesaid consent decree should be approved and ordered by the Court to finally conclude this matter.
       Wilber S. Aten,
           Referee.
The foregoing RECOMMENDATION AND FINDING OF REFEREE approved as to content and form.
       The State of Nebraska
       By C. S. Beck, Attorney General
       By Robert A. Nelson (signed)
          Robert A. Nelson
         Special Assistant Attorney General
  By John S. Samson (signed)
    John S. Samson
    Special Assistant Attorney General
Gail A. Clinkenbeard; Grand Lodge Brotherhood of Railroad Trainmen; Subordinate Lodge 853 at Falls City, Nebraska; Subordinate Lodge 400 at Fairbury, Nebraska; Subordinate Lodge 190 at Chadron, Nebraska; Subordinate Lodge 170 at Lincoln, Nebraska; Subordinate Lodge 134 at Grand Island, Nebraska; R. J. Groves; F. A. Arnold; W. G. Griffin; D. G. Klein; and W. Stull
By Crosby, Pansing, Guenzel & Binning, Their Attorneys
    By Robert B. Crosby (signed)
       Robert B. Crosby
       One of said Attorneys
    Philip B. Lush
    By Chauncey E. Barney (signed)
      Chauncey E. Barney, His Attorney

CONSENT DECREE
NOW on this 6th day of May, 1960, this matter came on to be heard before this Court, the plaintiff appearing by its attorneys, John S. Samson and Robert A. Nelson, Special Assistant Attorneys General, the defendants, Grand Lodge Brotherhood of Railroad Trainmen, Subordinate Lodge No. 134, Grand Island, Nebraska; Subordinate Lodge No. 170, Lincoln, Nebraska; Subordinate Lodge No. 190, Chadron, Nebraska; Subordinate Lodge No. 400, Fairbury, Nebraska; Subordinate Lodge No. 853, Falls City, Nebraska, Gail A. Clinkenbeard, R. J. Groves, F. A. Arnold, W. G. Griffin, D. G. Klein and W. Stull appearing by their attorneys, Crosby, Pansing, Guenzel & Binning, and the defendant, Philip B. Lush, appearing by his attorney, Chauncey E. Barney, the recommendations and findings of the Referee being before this Court, and the Court, being fully advised in the premises, finds as follows:
*143 (1) That the parties hereto have entered into a written stipulation filed herein, the same has been recommended by the Referee for approval by this Court, which stipulation and recommendation of the Referee are by this reference made a part hereof.
(2) That in the year 1930, the Brotherhood of Railroad Trainmen hereinafter referred to as the Brotherhood, established a Department designated as "Legal Aid Department" that the "Legal Aid Department" of the Brotherhood of Railroad Trainmen maintains a central office in Cleveland, Ohio, at the National Headquarters of the Brotherhood.
(3) That the Brotherhood of Railroad Trainmen by and through its President, at all times mentioned in the Amended Information, had designated 16 regions in the United States and had designated regional counsel therein for the Brotherhood of Railroad Trainmen; that at all times mentioned in the Amended Information filed herein, prior to January 1, 1956, Philip B. Lush was a member of Davis, Rerat, Yeager and Lush, a law firm, and was, as an individual, a regional counsel of said Brotherhood under said Legal Aid Plan, and, after January 1, 1956, was and now is a member of the law firm of Davis and Lush of Minneapolis, Minnesota, and as an individual, was Regional Counsel of said Brotherhood under said plan, for a region which included the State of Nebraska.
(4) That at all times mentioned in the Amended Information herein the Cleveland Office of the Legal Aid Department served as a clearing house which received reports from all Brotherhood Lodges of instances in which members had been injured or killed in railroad accidents; that, generally each region had assigned to it a person or persons designated as "Regional Investigators" who were charged generally with the duty of calling on said injured workman or the widow or heirs at law of a workman who was killed as the result of a railroad accident; and that at all times mentioned therein, the defendant, Gail A. Clinkenbeard, was a regional investigator for the region which included the State of Nebraska.
(5) That at all times mentioned in the Amended Information filed herein each subordinate lodge of the Brotherhood of Railroad Trainmen had one or more designated persons whose duty it was to report to the Cleveland Office, as aforementioned, and to aid the regional investigator in contacting such injured workman or the widow or heirs at law of a workman who had been killed in a railroad accident; and that the defendants, R. J. Groves, F. A. Arnold, W. G. Griffin, D. G. Kline and W. Stull acted in such capacity.
(6) That in contacting such injured workman or the widow or heirs at law of a workman who had been killed, said Gail A. Clinkenbeard and the local representatives of the lodges herein named as defendants, in some instances, solicited the employment of the Regional Counsel for the purpose of collecting damages against the railroad companies involved; that, in some instances, the said Gail A. Clinkenbeard displayed newspaper clippings and photostatic copies of checks showing large settlements or judgments secured by such regional counsel in previous cases, which were displayed to the prospective clients as an inducement to enter into contracts of employment with such regional counsel; that, in some instances, as an added inducement to secure such contracts of employment, promises were made that the regional counsel would advance the necessary sums for medical examinations, all Court costs and other expenses of litigation and would advance funds for living expenses while the action was pending. That, in some instances, as a result of the said conduct on the part of the said Gail A. Clinkenbeard and the local representatives designated herein as defendants, contracts were secured with such prospective clients whereby the regional counsel was employed to represent them in their claims against the railroad companies; and such regional *144 counsel did, in some instances, advance funds for medical examinations, court costs and other expenses of litigation and, in some instances, did advance funds for living expenses of the client while said action was pending.
(8) That the persons so contacted represented both members and non-members of the Brotherhood of Railroad Trainmen and that the contract for attorneys fees where the client was a member of the Brotherhood generally provided for payment of a contingent attorneys fee in the amount of 25 per cent of the amount recovered and in the case of non-members for a fee of 331/3 per cent of the amount recovered.
(9) That the defendant, Gail A. Clinkenbeard, was paid for his services as regional investigator on the basis of 10 per cent of the attorneys fee collected by regional counsel on each case where he had made the contact and investigation after the deduction of 25 per cent from such fee as a general overhead expense, and in cases involving non-members, his compensation was 15 per cent of the amount of attorneys fee, less a deduction of 25 per cent for general overhead expense; that the other defendants named in Paragraph (5) herein were sometimes paid by regional counsel for services rendered, which payments, if any, varied in amount.
(10) That all salaries, commissions and compensation paid to the defendant, Gail A. Clinkenbeard, and all payments to the defendants named in Paragraph (5) herein who received payments as stated in Paragraph (9) were paid by the regional counsel either directly, or indirectly by having such sums channeled through the office of the Legal Aid Department; and that the general expenses of operating the Legal Aid Department were paid by all regional counsel, each counsel being assessed his proportionate share of the total costs of the operation of the Department at the end of each year, in the ratio that their respective gross recoveries bore to the total gross recoveries throughout the country.
(11) That the defendants herein, and each of them, have represented that they have discontinued the improper practices hereinbefore set forth and that, therefore, the plaintiff, C. S. Beck as Attorney General of the State of Nebraska, has withdrawn his motion for citation for contempt as a part of the stipulation filed herein as to all defendants and the same should be dismissed.
IT IS THEREFORE ORDERED, ADJUDGED AND DECREED:
(1) That motion for citation for contempt be and the same is hereby dismissed as to each defendant.
(2) That in the procurement of a case within the State of Nebraska the defendants, Grand Lodge Brotherhood of Railroad Trainmen, Subordinate Lodge No. 134, Grand Island, Nebraska; Subordinate Lodge No. 170, Lincoln, Nebraska; Subordinate Lodge No. 190, Chadron, Nebraska; Subordinate Lodge No. 400, Fairbury, Nebraska; Subordinate Lodge No. 853, Falls City, Nebraska, Gail A. Clinkenbeard, R. J. Groves, F. A. Arnold, W. G. Griffin, D. G. Klein and W. Stull and all persons acting by, through and under them or either of them are hereby jointly and severally permanently enjoined and restrained from:
a. Telling any person or his representatives that said person has a cause of action, the amount he is entitled to recover, where suit should be filed, or doing any other act or thing which constitutes the practice of law within the State of Nebraska;
b. Negotiating or attempting to negotiate contracts of employment for legal services on behalf of any lawyer or lawyers;
c. Accepting pay or any gratuity or benefit whatsoever, directly or indirectly, from any lawyer, person or organization for services in obtaining *145 contracts of employment for legal services;
d. Loaning or advancing or promising to loan or advance money to any person or his representative pending trial or settlement of his claim or suit either personally or for or on behalf of any other person;
e. Displaying, exhibiting, or showing copies or photographs of checks, releases, newspaper accounts or other data concerning settlement made on behalf of other claimants for the purpose of inducing any person, or his representatives, or which may tend to induce said person, to enter into contracts for the legal services of any lawyer;
f. In any way or any manner in concert with any resident or nonresident lawyer conspire to violate the laws of Nebraska or the Canons of Legal Ethics imposed by the Courts on lawyers licensed to practice law in the State of Nebraska.
g. In any way or in any manner violate or aid or abet the violation of the provisions of Paragraph (2) of this decree.
(3) That in the procurement of a case within the State of Nebraska the defendant, Philip B. Lush as an individual and as a lawyer admitted to the practice of law within the State of Minnesota, and all persons acting by, through or under him, in any way or in any manner, either personally or by or through an agent, servant, employee, partner, or associate is hereby jointly and severally enjoined and restrained from:
a. Improperly and illegally soliciting employment as a lawyer in the State of Nebraska;
b. Paying any person, either directly or indirectly, for services rendered in obtaining or soliciting such contracts of employment within the State of Nebraska, or accepting any such employment or any benefit derived from any such solicitation;
c. Promising to loan or advance, or loaning or advancing, money to any person or persons at any time for the purpose of inducing said person or persons to employ said defendant, either jointly or severally;
d. Making unsolicited calls on any person for the purpose of soliciting contracts of employment;
e. Violating the laws of Nebraska concerning the practice of law within the State of Nebraska or Canons of Legal Ethics imposed by the Supreme Court of Nebraska, required of and observed by resident lawyers licensed in the State of Nebraska;
f. In any way or in any manner violate or aid and abet the violation of the provisions of Paragraph (2) of this decree.
(4) That costs in the amount of $_____ are hereby taxed to the defendants.
  BY THE COURT:
  Fred W. Messmore (signed)
  Judge of the Supreme Court
  of Nebraska.
The foregoing CONSENT DECREE approved as to content and form.
The State of Nebraska
By C. S. Beck, Attorney General
By Robert A. Nelson (signed)
Robert A. Nelson
Special Assistant Attorney General
By John S. Samson (signed)
John S. Samson
Special Assistant Attorney General
Gail A. Clinkenbeard; Grand Lodge Brotherhood of Railroad Trainmen; Subordinate Lodge 853 at Falls City, Nebraska; Subordinate Lodge 400 at *146 Fairbury, Nebraska; Subordinate Lodge 190 at Chadron, Nebraska; Subordinate Lodge 170 at Lincoln, Nebraska; Subordinate Lodge 134 at Grand Island, Nebraska; R. J. Groves; F. A. Arnold; W. G. Griffin; D. G. Klein; and W. Stull
  By Crosby, Pansing, Guenzel & Binning,
     Their Attorneys
  By Robert B. Crosby (signed)
      Robert B. Crosby
      One of said Attorneys
  Philip B. Lush
  By Chauncey E. Barney (signed)
     Chauncey E. Barney, His Attorney